Citation Nr: 1446431	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In January 2014, the Board reopened the Veteran's claims of entitlement to service connection for a back condition and bilateral hearing loss on the basis that new and material evidence had been received, and remanded the claims for further development.  Subsequent to the development requested in the January 2014 remand, a September 2014 rating decision granted service connection for bilateral hearing loss.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Therefore, the only issue remaining on appeal is listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2010 2010, sent prior to the initial unfavorable rating decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.
Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been considered in connection with his claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in May 2014 in conjunction with the claim on appeal.  The Board notes that, in his October 2014 Appellate Brief Presentation, the Veteran's representative argued that such examination is inadequate.  Specifically, he argues that the examiner failed to discuss whether a 1968 injury could have aggravated the back injury the Veteran sustained in service.  However, the Board finds that the May 2014 examiner fully considered the Veteran's 1968 injury.  The Veteran's representative also argues that the examiner's rationale was vague.  However, the Board finds that the May 2014 opinion was predicated on an examination of the Veteran, a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The examiner also provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds the Veteran's representative's arguments meritless and the May 2014 examination and opinion are adjudicate to adjudicate the claim decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  

The Board further finds that there has been substantial compliance with its January 2014 remand directives to request that the Veteran identify any outstanding, relevant records; obtain any such identified records, to include VA treatment records from the New Orleans VA facility dated from 1968 to 1970; obtain Social Security Administration (SSA) records; and afford him a VA examination so as to determine the current nature and etiology of his back disorder.

Subsequent to the remand, the AOJ requested that the Veteran identify outstanding records and provide authorization to obtain private treatment records in a January 2014 letter.  The AOJ requested all records for which the Veteran provided an authorization form.  In addition, the AOJ requested treatment records from the New Orleans VA Medical Center (VAMC) dated between 1968 and 1970.  In March 2014, the AOJ received a response from the New Orleans VAMC indicating that no such records were available.  The AOJ also requested all records associated with any determination pertinent to the Veteran's claim for SSA benefits.  However, in February 2014, the AOJ received a notification from SSA that all such records had been destroyed.  The AOJ notified the Veteran of such negative findings.  The AOJ also afforded the Veteran a VA examination in May 2014 and, as discussed previously, such is determined to be adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, in December 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the December 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his current back disorder, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the Board hearing discussion raised the possibility that there were outstanding records available, the Board remanded the issue in January 2014 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in May 2014 so as to determine the nature and etiology of his back disorder.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he suffers from a lumbar spine disorder as a result of an in-service truck accident in November 1965

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) show that the Veteran was injured in a car accident in November 1956 in the line of duty.  Treatment notes indicate that the Veteran complained of pain in the sacral region, but x-rays were negative.  He was prescribed rest for the remainder of the day.  There were no reports of back pain or injury after November 1956.  The Veteran's November 1957 separation examination was negative for any complaints of back pain and clinical evaluation of the spine and other musculoskeletal system was normal. 

On a February 1972 VA Report of Medical Examination for Disability Evaluation form, the Veteran reported that he had a severe back injury as a result of a post-service work-related injury.  The examiner noted that the Veteran originally injured his back in June 1968 and had a lumbar laminectomy in 1970 as a result of the injury in June 1968.  At the time of the examination, the Veteran did not report having back pain from an in-service injury.

A September 1974 VA Medical Certificate and History form shows that the Veteran complained of back pain since 1968.  Again, there was no mention of back pain resulting from an in-service injury.  A February 1977 VA report of examination or treatment shows that the Veteran reported that he sustained a back injury in 1968.  On a January 2001 VA claim for service connection, the Veteran reported that his back condition began in 1968.

In May 2014, the Veteran was afforded a VA examination.  The examiner noted that he reviewed the Veteran's record.  He indicated that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine with radiculopathy.  The examiner noted that the history of the Veteran's back condition included a 1956 in-service injury involving a truck accident.  In 1968, the Veteran injured his back again when he was lifting a heavy pipe.  He had spinal surgery in 1971 and in 1978, and his back continued to be painful since the surgeries.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury.  His rationale was that the "Veteran injured his back in 1956 and apparently recovered and one year later his discharge physical was negative for a back problem.  Present back condition probably is a result of an on the job injury in 1968."

The Board accords great probative weight to the May 2014 medical opinion as it is predicated on an examination of the Veteran, and a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has also considered the Veteran's lay assertions that his current back disorder is related to his in-service truck accident; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current back symptoms as well as the nature of his in-service truck accident, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for a back disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his November 1957 separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

The Board notes that the Veteran has asserted that he has experienced a continuity of back pain since service.  See December 2013 Board Hearing Transcript, at 12.  However, as noted above, the Veteran consistently reported that his back condition was a result of his 1968 civilian work-related injury until September 2012, when he indicated on his VA Form 9 that his back problems began after an in-service truck accident.  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a back disability since service are not credible and, thus, are entitled to no probative weight.  The Board acknowledges that STRs confirm that the Veteran complained of a single instance of back pain during service.  However, the record reflects that the Veteran consistently reported that his back pain began in 1968, after a civilian work injury.  He did not report that his back pain started after service until he filed a substantive appeal in September 2012.  Furthermore, the Veteran's service treatment records indicate that he denied any back problems at separation of service, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since he was involved in a November 1956 truck accident.  Thus, presumptive service connection for arthritis of the spine, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Consequently, based on the foregoing, the Board finds that a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


